Exhibit 10.2

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

DEFERRAL ELECTION FORM

 

This Restricted Stock Unit Award Agreement Deferral Election Form (“Deferral
Election Form”) is entered into by and between Behringer Harvard Multifamily
REIT I, Inc. (the “Company”) and the Grantee, who is an eligible employee of the
Company or any of its subsidiaries and a recipient of Restricted Stock Units
granted under the Behringer Harvard Multifamily REIT I, Inc. Amended and
Restated 2006 Incentive Award Plan (the “Plan”).

 

1.                                      Deferral of Restricted Stock Units

 

The Grantee hereby elects the following deferred settlement date for the
Restricted Stock Units granted to him or her on
                                      , 2014 (the “Grant Date”).

 

Select One Option Only

 

o                                    Separation from Service (within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder (“Section 409A”).  If the Grantee is
considered a Specified Employee within the meaning of Section 409A, no shares of
Stock will be issued until six months and a day after his or her Separation from
Service.

 

o                                                (specify year that is at least
[three] years from the Grant Date)

 

In the event of the death of the Grantee or a Change of Control (as defined in
the Plan) before the deferred settlement dated selected above, the shares of
Stock with respect to vested Restricted Stock Units shall be issued no later
than 30 days after the Grantee’s death or the Change of Control, whichever is
applicable.

 

2.                                      Effective Date of Election

 

This Deferral Election Form must be received by the Company no later than 30
days after the Grant Date, and will become irrevocable on such date.  The
Grantee may revise this Deferral Election Form with respect to the deferral
period no later than such due date.

 

 

GRANTEE

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------